—In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Kings County (Bogacz, J.), dated August 19, 1996, which, upon a fact-finding order of the same court, dated May 13, 1996, made after a hearing, finding that the appellant had committed acts which, if committed by an adult, would have constituted the crime of sexual abuse in the first degree (two counts), adjudged him to be a juvenile delinquent and placed him with the Division for Youth for a period of 18 months. The appeal brings up for review the fact-finding order dated May 13, 1996.
Ordered that the order of disposition is affirmed, without costs or disbursements.
The appellant has not preserved for appellate review the issue of the legal sufficiency of the evidence. In any event, viewing the evidence in the light most favorable to the presentment agency (cf., People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish that the appellant had committed acts which, if committed by an adult, would have constituted two counts of the crime of sexual abuse in the first *340degree. Moreover, upon the exercise of our factual review power, we are satisfied that the Family Court’s finding was not against the weight of the evidence (see, CPL 470.15 [5]). Ritter, J. P., Altman, Krausman and Luciano, JJ., concur.